Citation Nr: 1033210	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to September 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran filed a Notice of 
Disagreement in March 2004, a Statement of the Case was issued in 
January 2006, and a Substantive Appeal was received in February 
2006.  The Veteran was a no-show for a hearing scheduled in June 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he suffered a stroke in service in 
November 1974.  Service treatment records reflect that the 
Veteran complained of chest pain in January 1966, cold hands in 
February 1966, and dry mouth and trouble swallowing in June 1969.  
Service treatment records dated in November 1974 reflect that the 
Veteran was admitted for observation for disoriented behavior.  
The Veteran exhibited bizarre behavior in December 1980 and was 
diagnosed with an acute psychotic episode.  

The Veteran contends that these service treatment records could 
be taken as symptoms of an impending stroke or symptoms that 
could have led to a stroke.  In October 2004, the Veteran stated 
that, since November 1974, he has suffered from cramping and 
numbness in his left leg and arm, that his fingers on both hands 
feel like "I'm holding an electric wire," and that he has had 
memory problems.  In light of the foregoing, a VA examination and 
opinion (based on a review of the claims file) is necessary to 
comply with 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current residuals of a stroke.  
It is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(a 50% or higher degree of probability) that 
any current residuals of a stroke are related 
to service.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
service connection for residuals of a stroke.  
Unless the benefit sought is granted, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


